DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The instant application with application number 14/777,132 is herein acknowledged.
Claims 1, 8, and 12 have been amended.                                                                                                                                                                 
Claims 1 and 3-18 are pending.
Claims 1 and 3-18 are rejected.


Response to Amendment
In the Remarks filed 12/03/2020, Applicant has amended:
The language of claims 8 and 12 to resolve the lack of written description and amend limitations with support from the originally filed Specification. The Examiner therefore withdraws the 35 U.S.C. 112(a) rejections made in the Office action dated 09/03/2020.

Response to Arguments
In the Remarks filed on 12/03/2020, Applicant substantially argues:
The applied reference Sheets fails to disclose the amended limitations of claims 1 of “a processor of the first computing device cannot detect the portion of the local memory device allocated for data storage for the external memory device.” Furthermore, the applied references in the rejection of dependent claims 3-7 and 16 fail to disclose the limitations by virtue of dependency on independent claim 1 for the aforementioned reasons. Applicant’s arguments have been fully considered and are not found to be persuasive. The applied reference Vick to the rejections of claims 3-7 and 16 previously further discloses in Paragraphs [0024, 0030, 0032, 0041] abstraction of the mapping of the distributed memory space and corresponding inability of the processor to know if the requested data is stored locally or remotely. The rejections are updated in the current action in response to Applicant’s arguments furthering detailing the disclosure of Vick as rendering obvious the amended claim limitations. 
The applied reference Shimizu fail to disclose the amended limitations of claims 8-9 and 12-13 for the reasons indicated above and also in part due to the cited portions of Shimizu which refer to the internal operations of one computing system and not including two operating systems as indicated in the claim by “a second computing system.” Applicant’s arguments filed have been considered but are moot in view of the current action in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the appeal brief dated September 3, 2020.

Claim Rejections - 35 USC § 103

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets et al. (EP 1,396,790 A2) in view of Vick et al. (US 2009/0089537).

Regarding claim 1, Sheets discloses a method for sending data from a local memory device in a first computing device to an external memory device in a second computing device comprising: configuring the local memory device to store data for the external memory device by allocating a portion of the local memory device for data storage for the external memory device, … ([0053] One aspect of the present invention shown in FIG. 10 includes a method 1000 of accessing shared memory in a computer system having a plurality of nodes, including a first node, wherein each node includes a processor and local memory. In some embodiments, this method 1000 includes distributing 1002 an application across the plurality of nodes and building 1004 an application virtual address space. [0004] In such a system, each processor is able to access local memory, or memory of other (remote) processing nodes); detecting a request for data from the external memory device; translating a memory address that corresponds to the requested data from an external memory address to a local memory address ([0054] In some such embodiments, the memory controller 1108 includes a Remote Translation Table (RTT) 1112, wherein the RTT 1112 translates a virtual address received as part of a memory request received from another node 1102 into a memory request with physical addresses into the memory 1106 on the node 1102 associated with the RTT 1112.); retrieving the requested data based on the local memory address; and sending the requested data to the second computing device ([0076] The RTT supports full mapping of all the memory in a machine (unlike various networking cards) to allow full load/store access to all the memory in the system.). The shared memory as indicated by Sheets is representative of a distributed memory system where a single node has data stored in local memory as well as data which might be accessed by remote nodes in which the mappings are stored in the remote translation table (RTT) for translating theses accesses from an external memory. The load operation indicates returning the requested data to the requestor. As noted herein, the processor of each node may access both local and remote memory. Sheets does not explicitly disclose wherein a processor of the first computing device cannot detect the portion of the local memory device allocated for data storage for the external memory device; however, regarding the detection of allocated memory for the external memory device, Vick discloses in Paragraphs [0024,0030,0032,0041] “[0024] Having different address spaces provides different levels of abstraction in the system. For example, an address space may provide an abstraction for the processor as to where physical memory corresponding to a virtual address is located. Because of the abstraction by the virtual address, the processor does not need to know if the physical memory is located on a local node or on a remote node. Furthermore, an address space (i.e., the global system address space (discussed below)) may abstract which remote node has the physical memory corresponding to an address. Thus, individual pages (discussed below) in the physical memory of a remote node may be moved from one remote node to another remote node in a manner which is transparent to the processor making the memory request. [0030] Continuing with FIG. 2A, in one or more embodiments of the invention, a global system address space (204) provides a contiguous view of memory available to all processors on all nodes to access. Specifically, memory available for other nodes to use in the global system address space (204) appears as a single large memory. Specifically, the global system address space (204) may be used to abstract which node has the physical memory with the requested page. [0032] In one or more embodiments of the invention, the global system address space (204) abstracts which remote node has the memory location represented by the global system address. For example, an operating system may request allocation of a page from the global system address space (204) without knowing which node has the physical page corresponding to the global page. Thus, physical pages may be moved from one node to another node without updating the global system address space (204). [0041] In one or more embodiments of the invention, global system addresses may appear to the local address translation unit (306) as if the global system addresses are in the physical address space of the local node. Specifically, the local address translation unit (306) may not be able to distinguish between physical memory is located on a local node and physical memory located on a remote node.” Herein it is disclosed by Vick that due to the abstraction of virtual addresses, the processor may not distinguish if the target physical memory is located locally or remotely. In this manner, the processor cannot detect whether or not local physical memory has been allocated to an external, otherwise indicated as remote in Vick, device. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to abstract memory allocations across multiple devices, or nodes, for security purposes. Sheets and Vick are analogous art because they are from the same field of endeavor of distributed memory systems. It is noted that the relation of local and external remains consistent; the terms may be used interchangeably when describing the operations as one node identified as local is considered to be external to all other nodes. This is applicable across the system.
Regarding claim 3, Vick further discloses the method of claim 1, wherein detecting a request for data from the external memory device comprises searching a configuration table to determine if the requested data resides in the local memory device or the external memory device (Figure 2A and [0028]). Noted herein, virtual address space maps into the Global System Address Space (GSAS) and Local Node physical Address Space. These spaces are contained in the Address Space Table 312 and (Vick [0002]). 
Regarding claim 4, Vick further discloses the method of claim 1, wherein the requested data has a memory address in the local memory address space and a separate memory address in the external memory address space (Figure 2A and 2B and associated disclosure). As noted in relation to the GSAS 204 of Figure 2A, the address from the virtual address space must go through several translations prior to reaching the relevant node physical address. This is further detailed in Figure 4. Therefore, locally addresses remain different than addresses of data at a remote node.
Regarding claim 5, Vick further discloses the method of claim 3, wherein the configuration table comprises a list of memory addresses from the external memory address space and a list of memory addresses from the local memory address space (Figure 2A and 3 and associated disclosure). Address Table 312 contains GSAS 204 and Local Node Physical Address Space 216.
Regarding claim 6, Vick further discloses the method of claim 5, wherein the configuration table comprises a list of memory addresses from at least two external memory address spaces that correspond to at least two computing devices ([0053] Further, in one or more embodiments of the invention, all nodes in the system have the same address space table (312) and the same node virtualization table (310). In alternative embodiments of the invention, each node may only have entries in the address space table (312) and in the node virtualization table (310) according to whether the memory is allocated to the node.). Noted herein, the address table of each node may contain the same information across the system. Alternatively, each address table may only contain relevant data as dictated by allocation. In either case, it is obvious to one of ordinary skill in the art that the configuration table may contain address information for at least two computing devices.
Regarding claim 7, Sheets discloses the method of claim 1, wherein the external memory address space comprises a range of discrete memory addresses, wherein each discrete memory address corresponds to data stored in a computing device ([0006]). The RTT translates virtual addresses to 
Regarding claim 8, Sheets discloses a system for retrieving data from an external memory device comprising: a local memory device to store data ([0053] One aspect of the present invention shown in FIG. 10 includes a method 1000 of accessing shared memory in a computer system having a plurality of nodes, including a first node, wherein each node includes a processor and local memory.); a data translation module to: detect a request for data in the local memory device; determine that the requested data resides in the external memory device, the external memory device comprising a portion allocated for data storage for a local processor … ([0017] Various embodiments of the present invention provide a virtual-to-physical address translation mechanism for a shared-memory multiprocessor that scales efficiently to large numbers of processors. This mechanism supports a single virtual address format (e.g., using load or store instructions), and detects whether a reference for the instruction is to the local node or a remote node. And [0053-0054]); send the request for data to the external memory device; receive the requested data from the external memory device; translate a memory address corresponding to the requested data from an external memory address space to a local memory address space; and return the requested data with the translated memory address to a requestor ([0076] The RTT supports full mapping of all the memory in a machine (unlike various networking cards) to allow full load/store access to all the memory in the system.). The shared memory as indicated by Sheets is representative of a distributed memory system where a single node has data stored in local memory as well as data which might be accessed by remote nodes in which the mappings are stored in the remote translation table (RTT) for translating theses accesses from an external memory. The load operation indicates returning the requested data to the requestor. Sheets is silent regarding wherein a processor of a second computing system comprising the external memory device cannot detect the portion of the external memory device allocated for data storage for the local memory device; however, regarding the detection of allocated memory for the external memory device, Vick discloses in Paragraphs [0024,0030,0032,0041] that due to the abstraction of virtual addresses, the processor may not distinguish if the target physical memory is located locally or remotely. In this manner, the processor cannot detect whether or not local physical 
Regarding claim 9, Sheets further discloses the system of claim 8, wherein the requestor comprises one of an application, an operating system, and a hardware component ([0039] In one implementation, these GASID's are associated with specific applications (or processors) operating on a MSP. [0047] Once this address space initialization has completed and the job or application is in normal operation, the operating system is responsible for maintaining coherency of the remote mapping space. The operating system will ensure that all valid local translations for the distributed memory job are loaded in the RTT. This requires that all memory for all local processing elements within the job or application is resident whenever the job is active.). Applications are ran on operating systems and each node consists of a processor and memory which the operating coordinates to execute applications.
Regarding claim 10, Vick further discloses the system of claim 8, wherein the data translation module comprises a configuration table, wherein the configuration table comprises a list of memory addresses from the external memory address space and a list of memory addresses from the local memory address space (Figure 2A and 3 and associated disclosure). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the allocation technique as described by Vick with the distributed memory system as disclosed by Sheets to take advantage of the memory distribution as provided by the distributed memory architecture for features such as page fault recovery (Vick [0002]). 
Regarding claim 11, Vick further discloses the system of claim 10, wherein the configuration table comprises a list of memory addresses from at least two external memory address spaces that correspond to at least two computing devices ([0053]). Noted herein, the address table of each node may contain the same information across the system. Alternatively, each address table may only contain relevant data as dictated by allocation. In either case, it is obvious to one of ordinary skill in the art that the configuration table may contain address information for at least two computing devices.
Regarding claim 12, Sheets discloses a non-transitory, computer-readable medium comprising a plurality of instructions that, in response to being executed on a first computing device, cause the first computing device to ([0055] Yet another aspect of the present invention provides a device-readable medium having instructions thereon that cause a properly programmed device to perform a method of accessing shared memory in the device.): detect a request for data in a local memory device; determine that the requested data resides in a portion of an external memory device allocated at a second computing device for a local requestor, the portion allocated for data storage for the local memory device … ([0017] Various embodiments of the present invention provide a virtual-to-physical address translation mechanism for a shared-memory multiprocessor that scales efficiently to large numbers of processors. This mechanism supports a single virtual address format (e.g., using load or store instructions), and detects whether a reference for the instruction is to the local node or a remote node. [0053-0054]); send the request for data to the external memory device; receive the requested data from the external memory device; translate a memory address corresponding to the requested data from the external memory address space to the local memory address space; and return the requested data with the translated memory address to the local requestor ([0076] The RTT supports full mapping of all the memory in a machine (unlike various networking cards) to allow full load/store access to all the memory in the system.). The shared memory as indicated by Sheets is representative of a distributed memory system where a single node has data stored in local memory as well as data which might be accessed by remote nodes in which the mappings are stored in the remote translation table (RTT) for translating theses accesses from an external memory. The load operation indicates returning the requested data to the requestor. Sheets is silent regarding wherein a processor of the second computing device cannot detect the portion of the external memory device allocated for data storage for the local memory device; however, regarding the detection of allocated memory for the external memory device, Vick discloses in Paragraphs [0024,0030,0032,0041] that due to the abstraction of virtual addresses, the processor may not distinguish if the target physical memory is located locally or remotely. In this manner, the processor cannot detect whether or not local physical memory has been allocated to an external, otherwise indicated as remote in Vick, device. Claim 12 is rejected on a similar basis as claim 1.
 Regarding claim 13, Sheets discloses the computer-readable medium of claim 12, wherein the requestor comprises one of an application, an operating system, and a hardware component ([0039] In one implementation, these GASID's are associated with specific applications (or processors) operating on a MSP. [0047] Once this address space initialization has completed and the job or application is in normal operation, the operating system is responsible for maintaining coherency of the remote mapping space. The operating system will ensure that all valid local translations for the distributed memory job are loaded in the RTT. This requires that all memory for all local processing elements within the job or application is resident whenever the job is active.). Claim 13 is rejected on a similar basis as claim 9.
Regarding claim 14, Vick further discloses the computer-readable medium of claim 12, comprising a plurality of instructions that, in response to being executed on a computing device, cause the computing device to generate a configuration table, wherein the configuration table comprises a list of memory addresses from the external memory address space and a list of memory addresses from the local memory address space (Figure 2A and 3 and associated disclosure). Claim 14 is rejected on a similar basis as claim 10.
Regarding claim 15, Vick further discloses the computer-readable medium of claim 12, wherein the requested data has a memory address in the local memory address space and a separate memory address in the external memory address space (Figure 2A and 2B and associated disclosure). As noted in relation to the GSAS 204 of Figure 2A, the address from the virtual address space must go through several translations prior to reaching the relevant node physical address. This is further detailed in Figure 4. Therefore, locally addresses remain different than addresses of data at a remote node.
Regarding claim 16, Vick further discloses the method of claim 1, further comprising allocating a portion of the local memory device for data storage for the external memory device by assigning a range of local memory addresses to a range of external memory addresses in a configuration table (Figure 2A and 3 and associated disclosure and [0055]). Address Table 312 contains GSAS 204 and Local Node Physical Address Space 216.
Regarding claim 17, Vick further discloses the system of claim 10, wherein the data translation module is to use the configuration table and the memory address corresponding to the requested data to determine if the requested data resides in the external memory device or the local memory device (Figure 2A and 3 and associated disclosure and [0055]). Address Table 312 contains GSAS 204 and 
Regarding claim 18, Sheets further discloses the non-transitory computer-readable medium of claim 14, further comprising instructions that cause the computing device to determine that the requested data resides in the portion of the external memory device using the configuration table and a memory address from the request for data (Figure 2A and 3 and associated disclosure and [0055]). Address Table 312 contains GSAS 204 and Local Node Physical Address Space 216. Addresses in the GSAS map to physical addresses of external devices. Address Table may be used to determined external storage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeffer et al. (US 2007/0260821) – Paragraph [0051] for remote cache hit detection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135